Citation Nr: 0945793	
Decision Date: 12/02/09    Archive Date: 12/08/09	

DOCKET NO.  07-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of 
staphylococcus (staph) infection, to include additional, 
superimposed kidney damage.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from April 1953 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in March 2009, at 
which time the Board sought the opinion of a medical expert 
regarding the nature and etiology of the Veteran's claimed 
additional kidney damage.  The case is now, once more, before 
the Board for appellate review.  


FINDING OF FACT

The Veteran did not suffer additional disability, including 
additional kidney damage, as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical 
personnel.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a staph infection, to 
include additional, superimposed, kidney damage, are not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, as 
well as service treatment records, and both VA treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for the residuals of 
a staph infection, to include additional kidney damage.  In 
pertinent part, it is contended that, during the course of VA 
hospitalization and subsequent treatment extending from early 
May to September 2005, the Veteran acquired methicillin 
sensitive staph aureus sepsis (bacteremia), which ultimately 
led to renal failure, further damaging the Veteran's already-
damaged kidneys.  

In that regard, the Board notes that, for claims received 
after October 1, 1997, (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
Veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, either by Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
the veteran's condition after such care, treatment, or 
examination has stopped.  VA considers each involved body 
part or system separately.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran has additional disability 
or died does not establish causation.  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  The proximate cause of 
disability or death is the action or event which directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death, and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the Veteran's, or in appropriate 
cases, the Veteran's representative's, informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each case to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In the case at hand, in March 2009, the Board requested the 
opinion of a medical expert regarding the exact nature and 
etiology of the Veteran's claimed residuals of a staph 
infection, to include additional, superimposed, kidney 
damage.  At that time, pertinent evidence of record was to 
the effect that, at the time of the Veteran's hospitalization 
and/or treatment during the period from early May to 
September 2005, he was suffering from multiple medical 
problems, including congestive heart failure, status post 
placement of an internal defibrillator and pacemaker, and 
chronic renal failure.  In early May 2005, the Veteran was 
admitted to the Dallas (Texas) VA Medical Center for 
gastrointestinal bleeding which required multiple 
transfusions via right upper central lines.  Shorty 
thereafter, the Veteran presented with fever and hypotension, 
at which time blood cultures grew methicillin-sensitive staph 
aureus (MSSA).  Multiple imaging modalities failed to 
identify the source of the Veteran's infection, though it was 
eventually determined that the most likely cause was the 
aforementioned central lines.  

The Veteran's hospital stay was subsequently complicated by 
acute-on-chronic renal failure, which was felt to be the 
result of intravenous contrast material from a CT chest scan, 
as well as gentamycin toxicity, congestive heart failure, and 
possible AIN from nafcillin.  The Veteran's serum blood 
creatinine eventually peaked, and then trended downward, with 
the result that the Veteran was sent home on renal-dosed 
vancomycin, which was apparently discontinued in July 2005.  

According to the Veteran, as a result of negligent treatment 
on the part of VA medical personnel, he acquired the 
aforementioned staph infection, which "worsened" his 
preexisting kidney condition.  However, at the time of its 
request, the Board noted that, in order to prevail, the 
Veteran had to demonstrate not only that he had suffered 
additional disability, but also that the proximate cause of 
that disability was carelessness, negligence, lack of proper 
skill, an error in judgment, or similar instance of fault on 
the part of VA personnel.  Also noted was that the Veteran 
could prevail if any additional disability (including 
additional kidney disability), while not the result of 
carelessness, etc., on the part of treating VA personnel, was 
the result of "an event not reasonably foreseeable."  

Consequently, the Board inquired of the medical expert 
whether the Veteran had suffered chronic additional 
disability, including, but not limited to, additional kidney 
damage, as a result of treatment afforded him by VA medical 
personnel during the period from May to September 2005.  
Should additional disability be present, a further opinion 
was requested as to whether that disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of 
treating VA medical personnel.  Finally, it was requested 
that, should the Veteran be found to have suffered additional 
disability which was not the result of carelessness, 
negligence, lack of proper skill, or similar instance of 
fault on the part of VA medical personnel, was that 
disability at least as likely as not the result of a 
"reasonably foreseeable" event.  

In response to the Board's inquiry, a VA medical expert, in 
April 2009, provided the following opinion:  

The Veteran is a 72-year-old (as of 2005) 
. . . male with congestive heart failure, 
diabetes mellitus, hypertension, 
hyperlipidemia, and obstructive sleep 
apnea.  He had had a 
pacemaker/defibrillator placed in the 
past.  He was admitted to the North Texas 
VA Hospital on May 6, 2005, for a lower 
gastrointestinal bleed.  While in the 
hospital, the Veteran had several central 
venous catheters placed, which were 
removed prior to his discharge on May 8, 
2005.  However, subsequent to discharge, 
he developed pain, swelling, and erythema 
of the right upper extremity and 
subclavian area, and was therefore 
readmitted to the North Texas VA Hospital 
on May 15, 2005.  The Veteran was at that 
time found to have methicillin-sensitive 
staphylococcus aureus (MSSA) bacteremia, 
for which he was treated with six weeks 
of intravenous antibiotic therapy.  While 
in the hospital, the Veteran was seen by 
the infectious disease service.  Although 
they were concerned that the Veteran 
could have infection of his 
pacemaker/defibrillator leads, there was 
no evidence to support that possibility.  
In addition, a transthoracic 
echocardiogram did not show evidence of 
vegetation.  Nevertheless, they believed 
a long course (six weeks) of antibiotic 
therapy was appropriate in view of the 
Veteran's clinical situation.  The 
antibiotics administered included 
vancomycin, rifampin, Zosyn 
(piperacillin-tazobactam), nafcillin, and 
gentamycin, although the latter was given 
for only three or four doses.  

When the Veteran was admitted to the 
hospital on May 6, 2005, his serum 
creatinine was 1.0, and when he was 
readmitted on May 15, 2005, his serum 
creatinine was 1.7.  However, this 
improved to 1.1 by May 18, 2005.  On that 
date, the Veteran had a CT with contrast 
to evaluate his chest and subclavian area 
in order to determine if he had an 
abscess or other focus of infection.  
Subsequent to getting 100cc of contrast 
as part of this procedure, the Veteran's 
renal function deteriorated.  On May 20, 
2005, his serum creatinine was 1.4; on 
May 21, 2005, 3.0; and on May 22, 2005, 
3.8.  After that, there was improvement 
in serum creatinine to 2.9 on May 24, 
2005.  Nafcillin, which had been held, 
was restarted on that date.  On May 25, 
2005, the Veteran's serum creatinine 
increased to 3.7; and on May 25, 2005, to 
4.1.  Nafcillin was then discontinued.  
The Veteran's serum creatinine continued 
to increase until May 30, 2005, at which 
time it peaked at 6.1.  On June 2, 2005, 
at the time of the Veteran's discharge, 
his serum creatinine had decreased to 
5.4.  

A nephrology consult was obtained on 
May 23, 2005 to assess the cause and 
treatment of the Veteran's renal failure.  
The nephrology consultants believed that 
the Veteran's renal failure was 
multifactorial.  The initial episode of 
acute renal failure, they believed, was 
due to contrast nephrotoxicity, whereas 
the later peak in serum creatinine may 
have been due to either nafcillin-induced 
acute interstitial nephritis and/or 
aminoglycoside nephrotoxicity.  On my 
reading of the chart, there was no 
eosinophilia or eosinophiluria to support 
the diagnosis of interstitial nephritis.  
The clinicians caring for the Veteran 
also believed that there was a component 
of cardiorenal syndrome due to his severe 
congestive heart failure, as well as 
acute kidney injury due to sepsis.  

As stated above, the Veteran's creatinine 
peaked at 6.1 on May 30, 2005, and then 
slowly improved, such that on 
November 30, 2005, it was 1.6; on 
January 19, 2006, 1.5; and on March 29, 
2007, 1.3 with a normal estimated 
glomerular filtration rate (eGFR) at that 
time.  Thus, there is no evidence of 
permanent damage to the kidneys as a 
result of the Veteran's episode of acute 
renal failure in May of 2005.  Review of 
the urinalyses revealed no proteinuria on 
most of them, suggesting that there was 
minimal or no underlying chronic kidney 
damage.  The essentially complete 
recovery of acute renal failure would 
generally be expected in this situation, 
as occurred in this Veteran.  However, it 
should be pointed out that fluctuations 
in renal function and a slow 
deterioration in renal failure with time 
are expected in patients such as this 
with severe congestive heart failure.  
This decline in renal function due to 
heart failure is caused by renal 
hypoperfusion, and is frequently termed 
cardiorenal syndrome.  

[In response to the Board's first 
question], the medical expert indicated 
that the Veteran had not suffered chronic 
additional disability, including, but not 
limited to, additional kidney damage, as 
a result of treatment afforded him by VA 
medical personnel during the period from 
May to September 2005.  This was the case 
because the Veteran's acute renal failure 
had resolved, and as of March 2007, 
nearly two years later, his renal 
function was normal (i.e., an eGFR 
greater than 60).  

Inasmuch as it had been determined that 
the Veteran did not, in fact suffer 
additional disability as a result of VA 
medical treatment, it was felt that the 
remaining two questions, concerning 
carelessness, negligence, lack of proper 
skill, error in judgment, etc. on the 
part of VA medical personnel, or the 
occurrence of an event not reasonably 
foreseeable, were not for application in 
the Veteran's case.  

Based on the aforementioned, it is clear that the Veteran did 
not, in fact, suffer additional disability, to include 
additional, superimposed, kidney damage, as a result of 
treatment provided him by VA medical personnel during the 
period from early May to September 2005.  Nor has it been 
demonstrated that the care provided the Veteran was 
characterized by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA medical personnel providing the treatment, or that 
it resulted in an event which was not reasonably foreseeable.  
The Board finds that the above-discussed opinion by the 
independent medical expert is of great probative value based 
on his medical training and expertise, review of the claims 
file, and well-explained rationale which is based on the 
competent and credible evidence of record.

The Board is cognizant of the Veteran's assertions set forth 
on appeal.  However, the Board rejects those assertions.  The 
Veteran, as a layperson, is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The medical complexity of the matter at 
issue in this case is beyond the Veteran's or any lay 
person's competence; thus, the Veteran's contentions are of 
no probative value. 

Under the circumstances, the preponderance of the evidence 
weighs against the Veteran's claim and is not in equipoise.  
The Veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2005.  In that letter, VA informed the Veteran that, 
in order to substantiate his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151, the 
evidence needed to show that he had suffered additional 
disability as the result of carelessness, negligence, lack of 
proper skill, an error in judgment, or similar instance of 
fault on the part of treating VA medical personnel, or, in 
the alternative, as the result of "an event not reasonably 
foreseeable."  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his 
claim.  

Moreover, neither the Veteran nor his representative has 
raised allegations of prejudice resulting from error on the 
part of VA.  See Shinseki v. Sanders, 129 S. Ct. 6096 (2009); 
see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a staphylococcus 
(staph) infection, to include additional, superimposed, 
kidney damage, are denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


